Citation Nr: 0637893	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-42 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for ischemic heart 
disease, evaluated as 30 percent disabling prior to 
February 15, 2005.

2.  Entitlement to an increased rating for ischemic heart 
disease, evaluated as 60 percent disabling from February 15, 
2005.

3.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of 
malnutrition, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant served in the Republic of the Philippines Army 
from December 1941 to January 1943, was a prisoner of war 
(POW) of the Japanese Government from April 1942 to January 
1943, and served in the Republic of the Philippines Army from 
February 1945 to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines which denied claims 
for ratings in excess of 30 percent for ischemic heart 
disease, 10 percent for irritable bowel syndrome, and 10 
percent for residuals of malnutrition, as well as denied a 
claim for a total rating based on individual unemployability 
(TDIU). 

In a subsequent March 2005 action, the RO granted the 
appellant's ischemic heart disease a 60 percent rating 
effective from February 15, 2005, and granted the TDIU.  
Accordingly, the TDIU claim is no longer in appellate status 
and the issues on appeal are as they appear on the first page 
of this decision.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to February 15, 2005, the appellant's ischemic 
heart disease was not manifested by symptoms that cause more 
than one episode of acute congestive heart failure in the 
past year; a workload of less than 5 METs (metabolic 
equivalent); or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

2.  From February 15, 2005, the appellant's ischemic heart 
disease is not manifested by symptoms that cause chronic 
congestive heart failure; a workload of less than 3 METs; or 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

3.  The appellant's irritable bowel syndrome is not 
manifested by severe symptoms such as diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress. 

4.  The appellant's residuals of malnutrition are not 
manifested by stomatitis, achlorhydria, or diarrhea. 


CONCLUSIONS OF LAW

1.  The appellant has not met the criteria for an increased 
rating for ischemic heart disease at any time during the 
pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7005 (2006). 

2.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.114, DC 7319 (2006). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of malnutrition have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.88b, DC 6399-6315 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b). 

In this case, the veteran has been informed of the need to 
provide evidence in his possession in order to support his 
claims.  In support of his claims, he has submitted written 
submissions, as well as private medical evidence.  In 
addition, VA has secured all available pertinent evidence and 
conducted all appropriate development. 

Specifically, the RO obtained and associated with the claims 
files all relevant and identified post-service treatment 
records, including his records and/or letters from Leonard G. 
Mislang, M.D., Marcelino R. Manibog, M.D., Orlando P. Tinaza, 
M.D., and Urdaneta Sacred Heart Hospital.  The record also 
shows the appellant was afforded VA examinations in August 
2003, September 2004, and February 2005 to obtain medical 
opinion evidence as to the current severity of the service 
connected disabilities.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the August 
2003 rating decision the appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Moreover, the written notice provided in June 2006 provided 
notice of the type of evidence necessary to establish 
effective dates for the disabilities on appeal.  While the 
claims were not thereafter readjudicated, the Board finds 
this failure harmless because the preponderance of the 
evidence is against the appellant's claims and any questions 
as to the appropriate effective dates to assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); ATD Corp.; 
supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp.; supra.

The Claims

The appellant contends that his service-connected ischemic 
heart disease, irritable bowel syndrome, and residuals of 
malnutrition are manifested by increased adverse 
symptomatology that entitles him to increased ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The Facts

At the July 2001 VA heart examination, the appellant 
complained of intermittent chest pains even at rest for the 
last month.  Thereafter, it was noted that the appellant lead 
a sedentary lifestyle, is wheel chair bound, is housebound, 
is unable to perform household chores, and needs help bathing 
and grooming.  After examination, it was opined that the 
appellant had no objective evidence of ischemic heart 
disease.

At the July 2001 VA intestines examination, the appellant 
denied having problems with nausea or vomiting.  He also 
reported, in regards to an inquiry regarding constipation and 
diarrhea that he had a regular bowel movement once a day.  He 
also denied having any current treatment.  However, he did 
complain of occasional epigastric discomfort.  On 
examination, his abdomen was flat, soft, non-tender, and had 
normal bowel sounds as well as no fistulas.  The examiner did 
not note any evidence of malnutrition, anemia, or other 
evidence of debility.  It was thereafter opined that 
irritable bowel syndrome was not a problem of the appellant's 
at this examination.

At the July 2001 VA infection and immune examination, the 
appellant complained of fever, chills, significant weight 
loss, occasional blood-streaked diarrhea, peripheral edema, 
dizziness, occasional anterior chest pains, poor appetite, 
body malaise, and knee pain.  He denied having problems with 
a chronic cough, dysuria, or gross hematuria.  On 
examination, he had sunken cheekbones, dry skin, poor turgor, 
and dry hair.  He weighed 40 kilograms (kg) (97.9 pounds) and 
was 60.63 inches tall.  It was opined that he looked weak and 
unkempt.  The diagnosis was malnutrition, etiology 
undetermined. 

In a March 2002 note, Dr. Mislang reported that he had 
treated the appellant since February 1999 for, among other 
things, angina and occasional shortness of breath.  In a May 
2002 note, he thereafter reported that he examined the 
appellant in February 1999 and diagnosed ischemic heart 
disease and arteriosclerotic heart disease.  The appellant 
was advised to take his medication and have regular check-
ups.

Private treatment records from Dr. Manibog, dated in May and 
July 2001, noted that the appellant appeared very weak.  They 
also included the appellant's complaints of on and off chest 
pain, blurred vision, dizziness, and/or joint pain due to 
osteoarthritis as well as the opinion that he had generalized 
weakness. In July 2002 and May 2003 treatment records from 
Dr. Tinaza it was noted, among other things, that the 
appellant was being treated for myocardial ischemia. 

At the August 2002 VA intestines examination, the appellant 
denied having problems with abdominal pain, diarrhea, 
constipation, nausea, or vomiting.  He reported that he had 
not consulted a physician because of abdominal problems since 
the last VA examination.  It was also noted that he had lost 
weight since the last VA examination.  On examination, he was 
mildly malnourished.  The abdomen was slightly scaphoid and 
had slightly hyperactive bowel sounds.  Otherwise, there was 
no tenderness or palpable mass.  The diagnosis was history of 
irritable bowel syndrome. 

At the August 2002 VA infection and immune examination, the 
appellant reported that he lost weight since the last VA 
examination and saw a physician who prescribed multi-
vitamins.  He also complained of problems with body weakness, 
being easily fatigued, and dizziness.  On examination, he 
weighed 38 KG.  The appellant's appearance was described as 
being slim and mildly malnourished.  It was also noted that 
the appellant was sitting slumped in his chair, was 
wheelchair-bound, and was hesitant to stand even with 
support.  It was also noted that the appellant had problems 
with slightly sunken eyeballs and cheeks, slim extremities, a 
slightly prominent rib cage, and dry skin.  He did not have a 
problem with lymphadenopathy, mucosal lesion, or cheilosis.  
Liver and spleen were not palpable.  The diagnosis was 
malnutrition, mild, of questionable etiology.

At the August 2003 VA heart examination, the appellant 
complained of on and off chest pain, weakness, and dizziness.  
He reported that he took one aspirin a day for his symptoms 
with relief of the symptoms.  The appellant also complained 
of generalized body weakness and joint pain.  Thereafter, it 
was noted that the appellant had a history of syncope in June 
2003 - for 20 minutes without subsequent hospitalization.  It 
was also noted that his record included a two dimensional 
echocardiogram which showed the left ventricle to be 
concentrically hypertrophied with an ejection fraction of 69 
percent.  A stress test was not performed due to an impaired 
gait.  

Nonetheless, it was opined that the appellant could walk 
within the house using a cane and with the support of a 
companion.  Thereafter, it was noted that the appellant stays 
home most of the time either sitting or lying in bed.  It was 
opined that his heart problems caused "slight" interference 
in daily activities and more than light manual labor was 
feasible.  

After testing, it was noted that the left ventricle appeared 
normal in dimension with good wall motion and contractility.  
His ejection fraction was 75 percent.  It was opined that he 
had a workload of between 6 and 7 METS.  It was also opined 
that the appellant could obtain and retain an office job with 
slight to moderate restriction.

At the August 2003 VA intestines examination, the appellant 
reported that since his last VA examination he had no 
problems with abdominal pain, diarrhea, constipation, nausea, 
vomiting, or fistula.  However, he did report a problem with 
weight loss.  On examination of the abdomen, the scaphoid was 
soft and not tender and he had no palpable mass, but he had 
slightly hyperactive bowel sounds.  Fistulas were not 
present.  It was opined that the appellant was mildly 
malnourished.  The diagnosis was history of irritable bowel 
syndrome with no evidence at present of the irritable bowel 
syndrome.  It was opined that the appellant, "[b]ased on the 
above[,] . . . is able to obtain and retain employment."

At the August 2003 VA infection and immune examination, the 
appellant complained of body weakness and poor appetite as 
well as weight loss.  He also reported that he took a 
multivitamin once a day with no side effect or good response.  
On examination, the appellant had a slim build, was mildly 
malnourished, had a mildly stooped posture, and, while 
wheelchair-bound, could walk with support.  However, this 
ambulation was unstable.  

In addition, the veteran was reported to have dry skin, slim 
extremities, sunken eyeballs and cheeks, and a slightly 
prominent rib cage.  However, he did not have any active skin 
lesions, lymphadenopathy, or mucosal lesion.  Moreover, 
neither his liver nor his spleen was palpable.  The diagnosis 
was mild malnutrition of questionable etiology.  It was 
opined that the appellant, "[b]ased on the above[,] . . . is 
able to obtain and retain employment with mild to moderate 
restriction."

At the September 2004 VA intestines examination, the 
appellant complained of problems with shortness of breath, 
body malaise, body weakness, and dizziness.  He denied having 
any problems with nausea, vomiting, diarrhea, constipation, 
abdominal discomfort, or fistula.  He also reported that his 
appetite was fair.  He had a bowel movement once every two 
days.  On examination, he weighed 38 KG.  On examination of 
the abdomen, the scaphoid was soft and non-tender and he had 
no palpable mass.  Fistulas were not present.  The diagnosis 
was history of irritable bowel syndrome, non-disabling.

At the February 2005 VA heart examination, the appellant 
complained of chest pain "on mild report" with dyspnea and 
two pillow orthopnea.  The appellant also complained of 
dizziness and loss of balance which interfered with his 
ambulation.  It was also noted that the appellant's history 
included a hospitalization in January 2005 because of a 
cardiac condition.  

On examination, he had clear breath sounds, his abdomen had 
normoactive bowel sounds, and he had no organ enlargement.  
While a stress test was contraindicated due to age, it was 
nonetheless opined that the appellant had a workload of 
between 3 and 4 METs and a two dimensional echocardiogram 
revealed an ejection fraction of 73 percent.  The diagnosis 
was arteriosclerotic heart disease with concentric left 
ventricular hypertrophy.

At the February 2005 infection and immune examination, the 
appellant complained of weight loss and poor appetite.  On 
examination, he weighed 41.7 kg (91.8 pounds) and looked 
fairly nourished.  However, he was also weak appearing, 
wheelchair-bound, and unable to stand without support.  He 
did not have problems with cheilosis or diarrhea.  The 
diagnosis was mild malnutrition with anemia.

Ischemic Heart Disease

Historically, an April 2003 rating decision granted 
entitlement to service connection for ischemic heart disease 
and rated it 30 percent disabling under 38 C.F.R. § 4.104, 
DC 7005 (arteriosclerotic heart disease (coronary artery 
disease)).  Thereafter, a March 2005 action rated the 
ischemic heart disease as 60 percent disabling effective from 
February 15, 2005.

Accordingly, since the Board is required to construe the 
appeal as an appeal for the maximum benefit allowable by law 
or regulation, adjudication of the ischemic heart disease 
claim must consider whether he is entitled to a rating in 
excess of 30 percent prior to February 15, 2005, and whether 
he is entitled to a rating in excess of 60 percent for the 
period from February 15, 2005.  AB, supra.

Next, the Board notes that 38 C.F.R. § 4.104, Note 2, 
provides as follows: one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 

As to 38 C.F.R. § 4.104, DC 7005, it provides a 30 percent 
rating for arteriosclerotic heart disease when it is 
manifested by a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating for arteriosclerotic heart disease requires 
more than one episode of acute congestive heart failure in 
the past year; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  And, a 100 percent 
for arteriosclerotic heart disease requires chronic 
congestive heart failure; workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

Prior to February 15, 2005

With the above criteria in mind, the Board notes that, while 
the record for this time shows the appellant's repeated 
complaints of fatigue and body pain, objectively confirmed 
adverse symptomatology was limited to a workload of between 6 
and 7 METs and an ejection fraction, at its worse, of 69 
percent.  See VA heart examination dated in August 2003.  
Moreover, the record contains no evidence that the appellant 
had more than one episode of acute congestive heart failure 
in the past year.  

Therefore, because he does not have a workload of 5 METs or 
less, left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent, or more than one episode of acute 
congestive heart failure in the past year an increased rating 
is not warranted for his ischemic heart disease for this 
period of time.  38 C.F.R. § 4.104, DC 7005.

From February 15, 2005

With the above criteria in mind, the Board notes that the 
relevant medical record for this time period is limited to 
the results from the February 2005 VA heart examination.  
Moreover, as noted above, at this time the appellant had a 
workload of between 3 and 4 METs and an ejection fraction of 
73 percent.  Additionally, the record for this time contains 
no evidence that the appellant has chronic congestive heart 
failure.

Therefore, because he does not have chronic congestive heart 
failure, a workload of 3 METs or less, or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
an increased rating is also not warranted for his ischemic 
heart disease for this period of time.  38 C.F.R. § 4.104, 
DC 7005.

Irritable Bowel Syndrome

Historically, a March 2000 rating decision granted 
entitlement to service connection for irritable bowel 
syndrome and rated it as 10 percent disabling under 38 C.F.R. 
§ 4.114, DC 7319 (irritable colon syndrome).  

Under 38 C.F.R. § 4.114, DC 7319, a 10 percent disability 
rating is warranted for irritable colon syndrome with 
moderate symptoms such as frequent episodes of bowel 
disturbance with abdominal distress.  And, a 30 percent 
disability rating is warranted for irritable colon syndrome 
with severe symptoms such as diarrhea or alternating diarrhea 
and constipation with more or less constant abdominal 
distress. 

With the above criteria in mind, the Board notes that the 
appellant denied having problems with diarrhea, constipation, 
and/or abdominal distress at his VA examinations.  See VA 
intestines examinations dated in July 2001, August 2002, 
August 2003, and September 2004; VA infection and immune 
examinations dated in August 2002 and February 2005.  

In fact, while the July 2001 intestines examiner noted the 
appellant's complaints of occasional epigastric distress, the 
August 2002 intestines examiner noted problems with the 
abdomen being slightly scaphoid and slightly hyperactive 
bowel sounds, and the August 2003 infection and immune 
examiner noted a problem with slightly hyperactive bowel 
sounds, irritable bowel syndrome was not diagnosed at any of 
the VA examinations.  Id.

Therefore, because the record does not include any objective 
evidence of diarrhea or alternating diarrhea and constipation 
with more or less constant abdominal distress an increased 
rating is also not warranted for his irritable bowel 
syndrome.  38 C.F.R. § 4.114, DC 7319.

Residuals of Malnutrition

Historically, a March 2000 rating decision granted 
entitlement to service connection for residuals of 
malnutrition and rated it as 10 percent disabling under 
38 C.F.R. § 4.88b, DCs 6399-6315 (pellagra).  

Under 38 C.F.R. § 4.88b, DCs 6399-6315, a 10 percent 
disability rating is warranted for a confirmed diagnosis of 
pellagra with nonspecific symptoms such as decreased 
appetite, weight loss, abdominal discomfort, weakness, 
inability to concentrate and irritability.  A 20 percent 
disability rating is warranted for a confirmed diagnosis of 
pellagra with stomatitis, achlorhydria, or diarrhea.  And, a 
30 percent disability rating is warranted for a confirmed 
diagnosis of pellagra with stomatitis, diarrhea, and 
symmetrical dermatitis.  

With the above criteria in mind, the Board notes that at all 
of the above VA examinations, the appellant denied having 
problems with diarrhea and none of the examiners diagnosed 
stomatitis or achlorhydria.  See VA examinations dated in 
July 2001, August 2002, August 2003, September 2004, and 
February 2005.  

Therefore, because the record does not include any objective 
evidence of stomatitis, achlorhydria, or diarrhea, an 
increased rating is also not warranted for his residuals of 
malnutrition.  38 C.F.R. § 4.88b, DCs 6399-6315.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's written statements to the RO, his 
statements to the VA and private physicians, and his personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements addressing the current severity of his 
disabilities are not probative evidence as to the issues on 
appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an increased rating for ischemic heart disease 
is denied.

Entitlement to an increased rating for irritable bowel 
syndrome is denied.

Entitlement to an increased rating for residuals of 
malnutrition is denied.



______________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


